THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


             In the Matter of Robert Ryan Breckenridge, Respondent.

             Appellate Case No. 2015-000181


                               Opinion No. 27625 

                     Heard June 2, 2015 – Filed April 20, 2016 



                             PUBLIC REPRIMAND


             Lesley M. Coggiola, Disciplinary Counsel, and Barbara
             M. Seymour, Deputy Disciplinary Counsel, both of
             Columbia, for Office of Disciplinary Counsel.

             Robert Ryan Breckenridge, of Greenville, pro se.




ACTING JUSTICE TOAL: In this attorney disciplinary matter, the Office of
Disciplinary Counsel (ODC) filed formal charges against Respondent, alleging that
in a residential real estate transaction, Respondent failed to: properly supervise the
disbursement of funds; maintain proper records; disclose to his clients the actual
disbursement of their loan proceeds, including his sharing of legal fees with non-
lawyer third parties; and ensure that the representations in the HUD-1 settlement
statement (HUD-1 statement) matched the actual disbursements of loan proceeds.
Following a hearing, the Hearing Panel of the Commission on Lawyer Conduct
(the Panel) found that Respondent committed misconduct by violating Rules
1.5(b), 5.3, and 5.4 of the Rules of Professional Conduct (RPC), Rule 407,
SCACR, and Rule 417, SCACR. The Panel recommended the following
sanctions: public reprimand; assessment of the costs of the proceedings; and
completion of the Legal Ethics and Practice Programs (LEAPP) Ethics School and
Trust Account School. We agree with the Panel's recommendation, and impose the
recommended sanctions. Additionally, for the benefit of the Bar, we take this
opportunity to address an attorney's duty in supervising disbursements of loan
proceeds in residential real estate transactions.

                       FACTS/PROCEDURAL BACKGROUND

                                   Background

       At the time of the hearing before the Panel, Respondent's practice consisted
of conducting residential real estate closings. According to Respondent, he worked
as an independent contractor for Carolina Attorney Network, a management
service located in Lexington and owned by a non-lawyer. Carolina Attorney
Network provides its services to title companies, and coordinates the residential
real estate closing process by contracting with attorneys who act as closing agents.
Respondent testified that over 99.9% of his business comes from Carolina
Attorney Network.

        Vantage Point Title, Inc. is a non-lawyer-owned title company doing
business out of Florida. According to Respondent, Vantage Point Title produces
title insurance policies, disburses funds, and prepares the title commitments for
closings. While the lender prepares loan documents, Vantage Point Title prepares
the HUD-1 statement.

        Vantage Point Title refers closings and sends closing packages to Carolina
Attorney Network, which in turn, assigns closings to its contract attorneys,
including Respondent.1 Carolina Attorney Network then sends the assigned
attorney the documents via e-mail prior to the closing. When Respondent is
assigned a closing, he testified that he reviews the title opinion, the closing
instructions, and the HUD-1 statement. Respondent does not, however, review the
title commitment or verify the loan payoff amount. After Respondent conducts the
closing, he returns the closing package containing the executed loan documents to
Vantage Point Title, along with an authorization to disburse the funds.

       Upon receipt of the executed loan documents, Vantage Point Title disburses
the funds, files the satisfaction of the executed mortgage, files the new mortgage,


1
 Respondent had no direct contact with Vantage Point Title. If Respondent had a
problem with any loan documents, he contacted someone at Carolina Attorney
Network, who in turn, contacted Vantage Point Title.
and issues the title policy. Vantage Point Title then sends Respondent a
disbursement log showing how the closing funds were disbursed.

       Respondent testified that he reviewed disbursement logs to ensure that they
were "zeroed out"—or in other words, that there was no balance or no negative
number after the transaction is complete. According to Respondent, as long as he
saw a "zero balance," he "assumed" that everything had "been done correctly." He
stated that even without verification that a deposit was made, or that checks
actually cleared, he considered the disbursement log a "verification that [Vantage
Point Title did] everything [it is] supposed to do . . . ."

       Furthermore, Respondent testified that he had no first-hand knowledge of
Vantage Point Title's disbursement process except for what was reflected on the
disbursement logs he received, and that he had no signatory authority on any of the
lender or Vantage Point Title's accounts. Vantage Point Title deposits closing
funds into an account at Wells Fargo Bank, which includes closing funds for
borrowers in all states. Therefore, Vantage Point Title does not place closing funds
in an attorney trust account.

       Finally, Respondent or an employee of Carolina Attorney Network verifies
that the new mortgage has been recorded. Vantage Point Title pays Carolina
Attorney Network $250 for the closing. Carolina Attorney Network then pays
Respondent $150.

                               The Francis Closing

      In June 2012, Respondent conducted a residential real estate closing for John
and Dorothea Francis, who were refinancing their home mortgage. The Francises'
lender contracted with Vantage Point Title, who referred their closing to Carolina
Attorney Network. Carolina Attorney Network assigned the closing to
Respondent.

      When asked whether he had any recollection of the Francis closing,
Respondent testified that he did not because he had conducted at least 5,000
transactions in the past five years. He explained further that while he could not
remember the specifics of the Francis closing, he could "tell you how pretty much
every single one of my transactions occurs" because it is "a pretty repetitive
process." Respondent then explained the closing process as follows.
      Prior to the closing, Respondent received the title search results for the
Francises' closing and verified that a South Carolina attorney completed the title
opinion. Respondent also acknowledged that the HUD-1 statement "looked like it
should have looked." Further, Respondent testified that he would have obtained
the Francises' signatures on a dual representation disclosure form. However,
Respondent neither disclosed to the Francises that he was splitting the attorney's
fee with Carolina Attorney Network, nor did he disclose to them the details of the
disbursement.

       After Respondent returned the closing documents for the Francis closing to
Vantage Point Title, he received and reviewed the disbursement log. Specifically,
Respondent reviewed the disbursement log to ensure it showed a zero balance.
However, despite the fact that the disbursement log showed a zero balance, the
receipts and disbursements did not actually "zero out." The disbursement log
showed a credit of $104,907 and total debits of only $801.30, leaving what should
have been calculated as a balance of $104,105.30. As it turns out, the loan had
been "net funded,"2 and the lender did not disburse $104,907 to Vantage Point
Title to pay off the original mortgage. Therefore, in the Francis closing, the
disbursement log was not accurate.

      At the time of the closing, however, Respondent did not know the loan had
been net funded. In fact, Respondent admitted that at the time of the closing, he
did not know exactly how much money was going to be disbursed or to whom,
because he was unaware that the lender was net funding the transaction.

      Therefore, the lender paid Vantage Point Title $801.303 to fund the closing,
$250 of which was attorney's fees paid to Carolina Attorney Network (who then
paid Respondent $150).4 In other words, the $801.30 amount is considered the

2
 The fact that the transaction was net funded means that because the same lender
held both the original mortgage and the refinancing, the lender transferred the
funds "in-house" to pay off the original mortgage rather than wiring the money
elsewhere at the time of the refinancing.
3
  As indicated by the HUD-1 statement, the $801.30 amount is the sum of $785.30
"total title charges" and a $16 recording fee.
4
 The HUD-1 statement does not specify the payment of attorney's fees. Instead,
attorney's fees are included in the $785.30 amount listed on the HUD-1 statement
"wire-in" money, because it was the only amount that the lender actually paid to
Vantage Point Title in this case.

       Respondent acknowledged that he did not verify that any checks involved in
this closing cleared the bank. Indeed, two checks which caused insufficient funds
in Vantage Point Title's trust account5 involved with the Francis closing spurred
the ODC investigation into Respondent's participation in the closing.6

       An investigative panel authorized formal charges against Respondent
following an investigation by ODC in connection with the Francis closing. ODC
filed formal charges against Respondent on October 31, 2013, alleging that
Respondent failed to supervise the disbursement of funds in the Francises'
residential real estate transaction and failed to maintain proper records of Vantage
Point Title's account—into which Respondent's clients' closing funds were
deposited. Respondent filed an Answer, denying the charges against him.

                 Panel Hearing and Report and Recommendation

       A hearing convened before the Panel on August 26, 2014. Respondent
appeared pro se and testified at the hearing, along with Mrs. Francis and Diane
Temple, the owner of Carolina Attorney Network. In his closing comments to the
Panel, Respondent admitted that he may have been "negligent" in reviewing the
disbursement log, but that he did not fail to conform to his duties as set forth in the
RPC. Finally, Respondent contended that despite his admitted mistake, he was not
required to maintain his own trust account for the funds in residential real estate



for "title services and lender's title insurance." Therefore, the HUD-1 statement
neither indicates that $250.00 of that amount was for attorney's fees, nor that
Carolina Attorney Network received a payment.
5
  Although Vantage Point Title maintains a national trust account for all fifty
states, at some point, Vantage Point Title—for an unknown reason—opened a
South Carolina Interest on Lawyers Trust Accounts (IOLTA) account. Vantage
Point Title then wrote two checks from this South Carolina IOLTA account in
connection with the Francis closing.
6
  Ultimately, all checks cleared, however, and the Francises sustained no harm as a
result of the overdrafted account.
transactions to pass through,7 and thus, was not required to maintain records under
Rule 417, SCACR.

      ODC contended that under the case controlling Respondent's misconduct,
Doe v. Richardson, 371 S.C. 14, 636 S.E.2d 866 (2006),8 Respondent's act of
simply reviewing the disbursement log was not sufficient to fulfill his
responsibility to ensure that the funds were properly deposited and disbursed.
While ODC agreed with Respondent's assertion that he was not required to
maintain his own trust account, ODC stated that attorneys must maintain certain
records regardless of the existence of a trust account. Further, ODC discussed
Respondent's failure to explain the scope of his representation to the Francises, and
argued that the evidence supported a finding that Respondent improperly shared a
fee with a non-lawyer based on the way the funds were disbursed through Carolina
Attorney Network.

      Subsequently, the Panel issued a Report and Recommendation (the Panel
Report). The Panel found that the evidence presented at the hearing raised four
instances of misconduct in connection with Respondent's handling of the Francis
closing: (1) Respondent failed to ensure that his clients' loan proceeds were
properly disbursed; (2) Respondent failed to disclose to his clients the actual
disbursement of their loan proceeds, including his sharing of legal fees with non-
lawyer third parties; (3) Respondent failed to ensure that the representations in the
HUD-1 statement matched the actual disbursements of loan proceeds; and (4)
Respondent did not maintain accurate financial records related to the Francis
closing.

      The Panel found clear and convincing evidence that Respondent engaged in
professional misconduct in violation of Rules 1.5(b) (Disclosure of the Scope of
Representation and Fees), 5.3 (Responsibilities Regarding Non-lawyer Assistants),

7
  See Doe v. Richardson, 371 S.C. 14, 18, 636 S.E.2d 366, 868 (2006) (providing
that the Court does not require the funds disbursed in a residential real estate
closing to pass through the supervising attorney's trust account).
8
  In that case, this Court held that disbursement of loan proceeds for a residential
real estate refinancing is an integral step in the closing of such a transaction,
constitutes the practice of law, and thus, disbursement must be conducted under the
supervision of an attorney. See 371 S.C. at 18, 636 S.E.2d at 868. The Court
stated that it chose not to specify the form that supervision must take, and did not
require that the funds pass through the supervising attorney's trust account. Id.
and 5.4 (Professional Independence of a Lawyer, which prohibits sharing fees with
non-lawyers) RPC, Rule 407, SCACR; that Respondent was not in compliance
with the recordkeeping requirements of Rule 417, SCACR; and that Respondent
failed to ensure that the representations in the HUD-1 statement—specifically, the
attorney's fees—actually matched the disbursement of loan proceeds.

       The Panel noted that Respondent presented no evidence in mitigation. In
aggravation, the Panel considered Respondent's prior disciplinary history, which
included a thirty day suspension in 2008 for failure to maintain his trust account
and safeguard client property, which resulted in several reports of insufficient fund
items.

      The Panel recommended a public reprimand. It further recommended that
the Court order Respondent to pay the costs of the proceedings and be required to
complete the LEAPP Ethics School and Trust Account School.

                               STANDARD OF REVIEW

       The sole authority to discipline attorneys and decide appropriate sanctions
after a thorough review of the record rests with this Court. In re Thompson, 343
S.C. 1, 10–11, 539 S.E.2d 396, 401 (2000) (per curiam). In such matters, this
Court may draw its own conclusions and make its own findings of fact. Id.; Rule
27(e)(2), RLDE, Rule 413, SCACR (We "may accept, reject or modify in whole or
in part the findings, conclusions and recommendations of the [Panel].").
Nevertheless, the findings and conclusions of the Panel are entitled much respect
and consideration. Thompson, 343 S.C. at 11, 53 S.E.2d at 401. Moreover, "[a]
disciplinary violation must be proven by clear and convincing evidence." In re
Greene, 371 S.C. 207, 216, 638 S.E.2d 677, 682 (2006) (per curiam); see also Rule
8, RLDE, Rule 413, SCACR ("Charges of misconduct or incapacity shall be
established by clear and convincing evidence, and the burden of proof of the
charges shall be on the disciplinary counsel.").

                                   LAW/ANALYSIS

       Respondent takes exception to four specific factual findings in the Panel
Report, as well as the Panel's finding of misconduct regarding Respondent's
alleged failure to disclose to the Francises the limited scope of his representation or
the actual disbursement of their loan proceeds. ODC takes no exceptions to the
Panel Report and its recommendation.
      A. Exceptions to Factual Findings

             1. Mortgage Satisfaction
      In its Findings of Fact section, the Panel Report states that after Respondent
receives the disbursement log, "Respondent or an employee of Carolina Attorney
Network then verifies that the new mortgage is properly filed by reviewing the
online records of the county's Register of Deeds office. Based on this, Respondent
assumes that the existing mortgage has been satisfied."

       Respondent takes exception to the last sentence of this statement, arguing
that Respondent did, in fact, review the county website to ensure that the mortgage
satisfaction occurred. However, as ODC points out, the Panel did not find that
Respondent failed to ensure that the Francises' mortgage had been satisfied, and
that fact did not affect any of the Panel's findings of misconduct. Moreover, this
finding of fact is based on Respondent's testimony at the Panel Hearing that he or
someone from Carolina Attorney Network reviewed the online records to
determine that the Francises' mortgage had been satisfied, in conformance with his
routine procedure for closings.

      Therefore, we find this exception is meritless.

             2. Respondent's Presence at the Francis Closing

      Respondent takes exception to a footnote in the Panel Report which states:

      Evidence emerged at the hearing that suggested that Respondent was
      not present at the closing and that he did not review or explain the
      closing documents to Mrs. Francis. Disciplinary Counsel did not
      allege misconduct in this regard in the formal charges. Because there
      was conflicting testimony as to these issues, the Hearing Panel does
      not find clear and convincing evidence to support a finding of
      misconduct in this regard.

      Based on his exception, Respondent seems to argue that misconduct is
alleged with regard to his presence at the Francis closing. However, as the
footnote states, the Panel did not make any finding on this issue, and there is no
indication that the Panel gave any consideration to the evidence mentioned in the
footnote.
               3. Settlement Statement

       Next, Respondent takes exception to a finding of fact in the Panel Report,
which states that the "[s]ettlement statement does not specify the payment of
attorney's fees." Respondent asserts that the document attached to the settlement
statement, entitled "Itemization of Fees"— which would have been signed by the
Francises—"breaks down" the settlement charges.

       We find that both the Panel Report and Respondent are correct: the
settlement statement does not specify to whom the $250 attorney's fee will be paid
or that it would be split between Respondent and Carolina Attorney Network; and
the "Itemization of Fees" form does indeed list the $250 attorney's fee.
Nevertheless, even if the "Itemization of Fees" form had been signed by the
Francises,9 the form still does not specify the splitting of the $250 attorney's fee.
Therefore, the "Itemization of Fees" form does not impact the Panel's finding that
Respondent failed to properly disclose to the Francises—and obtain approval of—
the distribution of the attorney's fee or Carolina Attorney Network's involvement in
the closing.

               4. South Carolina IOLTA Account

      Respondent's fourth exception relates to a footnote in the Panel Report
which states:

         In a submission to ODC following his written response to·the Notice
         of Investigation, Respondent stated that it was Vantage Point Title's
         "[failure] to deposit funds into the correct trust account" that caused
         the overdraft. Respondent repeated this theory at the hearing.
         According to the financial records produced by Respondent, this is not
         true. The wire confirmation clearly shows that the funds were
         received into the South Carolina account . . . on July 2, 2012. The
         disbursement checks, issued on June 28, 2012, were written on that
         same account. Review of the June 2012 bank statement for the All
         States Escrow account . . . reveals· no deposit of $801.30 from the
         date of closing (June 19) through the date of disbursement (June 28).
         The funds were clearly deposited into the same account from which


9
    The copy of the form in the record does not include the Francises' signatures.
      the checks were written. The cause of the overdraft was disbursement
      before deposit, not deposit into the wrong account.

       Respondent argues that he "was unaware of the overdraft because there was
never supposed to be a [South Carolina] IOLTA account opened." Respondent
further states that the "account was never supposed to be opened and there never
would have been an investigation without this account having been opened."

       In response, ODC asserts that the manner in which allegations of misconduct
come to their attention is not relevant to whether misconduct occurred or whether
an attorney should be sanctioned. We agree. At this point, it is of no consequence
whether or not the South Carolina IOLTA account should have been opened,
because the existence of the account does not affect Respondent's duty to supervise
the disbursement of funds. Therefore, this exception is also meritless.

      B. Exception to Finding of Misconduct

       Respondent takes exception to the Panel's second finding of misconduct, in
which the Panel found "clear and convincing evidence that Respondent failed to
disclose to Mr. and Mrs. Francis the limited scope of his representation or the
actual disbursement of their loan proceeds in violation of Rule 1.5(B), RPC, Rule
407, SCACR." Specifically, Respondent challenges the finding of misconduct
with regard to the failure to disclose, arguing that "it is virtually impossible to tell
what Respondent disclosed because both the Respondent and client . . . do not
recall the closing." Respondent contends that there is no evidence in the record
regarding Respondent's conversations with the Francises at their closing, and
"there is no way to justify" the Panel's finding on this issue.

       Rule 1.5(b) of the RPC requires lawyers to communicate to their clients the
scope of their representation, as well as the basis or rate of their fee. Rule 1.5(b),
RPC, Rule 407, SCACR. We find that the Panel was correct in concluding that
under this rule, "a lawyer who supervises [a residential real estate closing] process
must, at a minimum, explain [the disbursement] process to the clients and ensure
that they understand the lawyer's limited role in the transaction does not include
receipt and disbursement of funds."

       The only evidence in the record supporting Respondent's position is the dual
representation disclosure, which Respondent testified that he presented to the
Francises at their closing.10 That form states that the clients "have engaged
[Respondent] in connection with Carolina Attorney Network, to perform certain
services regarding your real estate transaction and to oversee your transaction to
ensure that it is properly performed in accordance with the laws of the State of
South Carolina." The form further provides the notice of dual representation,
stating that the attorney "represents both you and the lender."

      However, even assuming the Francises signed this form, the form does not
specify what the term "certain services" includes, nor does it go on to explain how
Respondent would "oversee" the transaction. At the hearing before the Panel,
Respondent first admitted that he did not inform the Francises that his legal
services did not include obtaining the title opinion or exactly who was going to be
handling the disbursement. Respondent then went on to testify that at closings, he
routinely stated that the title company was going to be "handling the money"
involved with the closing.

       Nevertheless, the dispositive fact is that Respondent did not know the details
of the disbursement in the Francises' transaction. Indeed, Respondent testified that
he was unaware at the time of the closing that the transaction would be net funded.
Therefore, Respondent could not have properly explained the transaction—or his
role in it—because he was unaware of the details. Accordingly, we find there was
clear and convincing evidence in the record to support the Panel's finding that
Respondent failed to properly disclose the limited scope of his representation of
the Francises.

      C. Undisputed Findings of Misconduct

       The failure of a party to file a brief taking exceptions to the report
constitutes acceptance of the findings of fact, conclusions of law, and
recommendations. Rule 27(a), RLDE; see In re Jardine, 410 S.C. 369, 375, 764
S.E.2d 924, 927 (2014) (per curiam). Neither party disputes the Panel's remaining
findings of misconduct, which conclude that Respondent committed misconduct by
violating Rules 5.3 and 5.4, RPC, Rule 407, SCACR, and Rule 417, SCACR, and



10
   Respondent did not provide a signed copy of the dual representation disclosure
form in the record, but testified that he presented the form to the Francises for their
signatures at the closing.
that under South Carolina law, Respondent failed to properly supervise the
disbursement of funds—which constitutes the practice of law—by failing to ensure
that the settlement documents properly described the disbursement of funds.

       The Panel Report provides an excellent analysis of Respondent's violations
of each of these rules. This case presents a situation where Respondent conducted
his duty to supervise the disbursement of residential real estate proceeds in name
only. In other words, Respondent "rented" his name and status as an attorney to
attempt to satisfy the attorney supervision requirement. A finding that Respondent
did not commit misconduct despite his very minimal role in the Francis closing
would essentially eliminate the meaning and the purpose behind the requirement
that an attorney supervise the disbursement of funds in a residential real estate
transaction and recordkeeping requirement of Rule 417, SCACR. See Richardson,
371 S.C. at 18, 636 S.E.2d at 868. We provide guidance to the bar, infra, as to
how attorneys may satisfy their duty to oversee the disbursements of funds in a real
estate transaction; in this case, there is no question that Respondent's cursory
review of the disbursement log did not satisfy his duty to oversee the disbursement
of the Francises' funds.

      Therefore, we find that in addition to violating Rule 1.5(b), as discussed,
supra, Respondent also violated Rules 5.3 and 5.4, RPC, Rule 407, SCACR, and
Rule 417, SCACR, and that Respondent is subject to discipline pursuant to Rule
7(a)(1), RLDE, Rule 413, SCACR.

      D. Duty to Supervise Disbursement of Funds

       In furtherance of our concern that attorneys are being used as "rubber
stamps" to satisfy the attorney supervision requirement in low cost real estate
closings, we take this opportunity to expand upon Richardson, in which we held
that the disbursement of funds in the context of a residential real estate transaction
must be supervised by an attorney. See 371 S.C. at 18, 636 S.E.2d at 868; see also
State v. Buyers Serv. Co., 292 S.C. 426, 434, 357 S.E.2d 15, 19 (1987) (providing
that real estate closings should be conducted only under the supervision of
attorneys). While we declined, in Richardson, to specify the form that such
supervision must take, we held that an attorney's obligation to supervise the
disbursement of funds includes "overseeing" that step of the closing process. 371
S.C. at 18, 636 S.E.2d at 868.
       We now clarify that an attorney's duty to oversee the disbursement of loan
proceeds in a residential real estate transaction is nondelegable. To fulfill his or
her duty, the attorney must ensure: (a) that he has control over the disbursement of
loan proceeds; or (b) at a minimum, that he receives detailed verification that the
disbursement was correct. In practice, an attorney may find that utilizing his own
trust account and disbursing the funds himself provides the most effective means
of fulfilling this duty. We stand by our decision in Richardson, however, and do
not require that the funds must pass through the supervising attorney's trust
account. See id. Therefore, we also find an attorney's verification of proper
disbursement, via sufficient documentation or information received from the
appropriate banking institution—in addition to the disbursement log itself—to be
acceptable in fulfilling his duty to oversee the disbursement of funds.11

       In essence, Respondent was used as a rubber stamp12 for a non-lawyer, out­
of-state organization with no office in South Carolina, whose involvement was not
disclosed to Respondent's clients. This Court has insisted on lawyer-directed real
estate closings in order to protect the public. Respondent's method of handling his
client's business provided no real protection to his clients and no attorney record of
the transaction by which to verify the details of the closing if problems developed
after closing.




11
   In his dissent, Chief Justice Pleicones contends that Respondent's misconduct is
limited to a single closing during which he argues Respondent's only violation was
his failure to explain the nature of a "net funding transaction" to mortgage
refinance clients. As has been discussed above, the Panel findings detail at least
five violations of the RPC, including the (1) failure to insure proper disbursal of
client funds; (2) failure to disclose to clients the actual disbursements made with
their loan proceeds; (3) failure to insure that the HUD I listing of disbursements
matched the actual disbursements; (4) failure to maintain factual records on the
Francis closing; and (5) sharing of attorneys' fees with non-lawyers. These are not
simply "technical violations" confined to one transaction.
12
  Respondent admitted that he followed this same way of doing business in
thousands of closings.
                                   CONCLUSION

      Based on the foregoing, we find that Respondent has committed misconduct.
Respondent does not take exception to the Panel's recommended sanctions, which
included a public reprimand. Because we view Respondent's misconduct in failing
to supervise the disbursement of funds in the Francis closing as a gross
abandonment of his supervisory authority, we issue a public reprimand.

       We also agree with the Panel's remaining recommended sanctions. Within
thirty days of the date of this opinion, Respondent shall pay the costs incurred by
ODC and the Panel in the investigation and prosecution of this matter. We further
require Respondent to attend the LEAPP Ethics School and Trust Account School
within six months of the date of this opinion.

PUBLIC REPRIMAND.

KITTREDGE, J., and Acting Justice James E. Moore, concur. PLEICONES,
C.J., dissenting in a separate opinion in which HEARN, J., concurs.
CHIEF JUSTICE PLEICONES: I respectfully dissent. Through an error on the
part of a title insurance company, the Office of Disciplinary Counsel became aware
of a single closing wherein Respondent failed to explain the nature of a "net
funding transaction" -- to clients who admittedly sought and obtained a home
mortgage refinance from their mortgage company, and who suffered no prejudice.
In my opinion, these facts do not warrant a public reprimand. Moreover, nothing
in this single instance justifies the modification of our holding in Richardson13 -
declining to "specify the form [that attorney supervision of loan disbursements]
must take . . . ." - in favor of adopting a non-delegable duty to oversee loan
disbursements through "detailed verification" or through the receipt of "sufficient
documentation or information" in addition to the disbursement log itself. The
majority neither explains what this means nor how more oversight could have
prevented the title company from issuing checks drawn on the wrong account.

For the reasons given above, I respectfully dissent and would not impose a
sanction for Respondent's conduct in this matter.14

HEARN, J., concurs.




13
  Doe Law Firm v. Richardson, 371 S.C. 14, 636 S.E.2d 866 (2006).
14
  The majority misunderstands the thrust of my objections to its decision.
Respondent's misconduct arose from a single real estate transaction in which the
clients, who did not file a complaint, suffered no prejudice. The majority's
sanction is justified in part by statements such as "Respondent "rented" his name
and status" and that he acted "simply [as] a rubber stamp," and in part by
discounting Respondent's testimony regarding his usual practices apparently
because the conversation at the Francis closing is not supported by "factual
records." Compare, e.g., Frasier v. State, 351 S.C. 385, 570 S.E.2d 172 (2002)
(testimony of counsel's usual practice sufficient to find it was done in this case).
Further, the majority imposes new, vague requirements on residential real estate
closings despite the fact that the current practice is not implicated by the facts of
the Francis closing.